internal_revenue_service number release date index number ----------------------- ------------------------------------ ------------------------------------------------------------ ------------- -------------------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-126649-06 date october -------------------------------------------------------------- legend legend taxpayer ------------------------------------------------------------------- ------------------------------------------------------------- year ------- seller relinquished_property op lp a date purchaser b c d e date ------------- ----- --- -------------- --------------- ------------------- ----------------------------- ------------------------------------ ------------------------------- ---------------------------------------- ------------------- ------------------------------------------ plr-126649-06 dear ----------------- this is in reply to a letter dated date and subsequent submissions requesting certain rulings on behalf of taxpayer you requested a ruling that the exchange of the relinquished_property in the proposed transaction will not constitute a sale_or_other_disposition of property for purposes of the prohibited_transaction rules under sec_857 of the internal_revenue_code you also requested a ruling that in the event taxpayer receives boot in the proposed transaction only the same proportion of the adjusted_basis of the relinquished_property as the boot bears to the total consideration received will be used to calculate the percent rule under sec_857 facts taxpayer is a publicly traded domestic_corporation that elected to be taxed as a real_estate_investment_trust reit beginning with its year tax_year taxpayer is engaged through its subsidiaries in the acquisition ownership management and redevelopment of apartment properties located throughout the united_states seller a disregarded_entity for federal tax purposes holds legal_title to the relinquished_property op an operating partnership in which taxpayer owns approximately a percent owns directly or through other disregarded entities or through intercompany agreements b percent of seller taxpayer represents that because seller is a disregarded_entity op is the owner of the relinquished_property for federal_income_tax purposes the total adjusted_basis of the relinquished_property is c dollars for federal_income_tax purposes and d dollars for purposes of calculating earnings_and_profits on date seller entered into a sales contract with an unrelated third party purchaser to sell the relinquished_property for an aggregate price of e dollars the sale was scheduled to close on or before date however instead of selling the relinquished_property to purchaser seller and taxpayer want to enter into a deferred like_kind exchange under sec_1031 and sec_1_1031_k_-1 of the income_tax regulations which provides operative rules concerning the treatment of deferred exchanges taxpayer and seller intend to identify replacement_property within days of transferring the relinquished_property and intend to acquire the qualified_replacement_property within days of transferring the relinquished_property taxpayer represents that the proposed transaction will constitute a qualified like-kind_exchange under sec_1031 and the regulations thereunder the business_purpose of the transaction is to allow taxpayer to divest itself of an investment in a particular segment of the real_estate market and replace its investment with similar_property in another segment of the market law and analysis plr-126649-06 sec_857 provides in general that a reit shall be subject_to a percent tax on the net_income derived from a prohibited_transaction a prohibited_transaction is defined as a sale_or_other_disposition of property described in sec_1221 that is not foreclosure_property sec_857 provides a safe_harbor from treatment as a prohibited_transaction for sales that meet the conditions specified therein under this section the sale or disposition of property will not be considered a prohibited_transaction if i the reit has held the property for not less than years ii aggregate expenditures made by the reit or any partner of the reit during the 4-year period preceding the date of the sale that are includible in the basis of the property do not exceed percent of the net selling_price of the property iii i during the taxable_year the reit does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies or ii the aggregate adjusted bases as determined for purposes of computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases of all the assets of the reit as of the beginning of the taxable_year iv in the case of property which consists of land or improvements not acquired through foreclosure or lease termination the reit has held the property for not less than years for the production of rental income and v if the requirement stated under iii i is not satisfied substantially_all the marketing and development_expenditures with respect to the property were made through an independent_contractor as defined in sec_856 from whom the reit does not derive or receive any income sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that the non- recognition of gain_or_loss rule does not apply to any exchange of property that is stock_in_trade or other_property held primarily for sale if a taxpayer receives property other than like_kind property boot in addition to like_kind property in a sec_1031 exchange the exchange may still qualify as a sec_1031 exchange to the extent of the exchanged like_kind property as provided in sec_1031 sec_1031 provides that if an exchange would be within sec_1031 if not for the fact that the property received in exchange consists not only of property that may be received without the recognition of gain but also other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of money and the fair_market_value of other_property received under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the plr-126649-06 income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 based upon this regulation taxpayer is treated as the owner of the relinquished_property the legislative_history underlying sec_857 indicates that congress enacted the prohibited_transactions tax to deter reits from engaging in ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project see s rep no 94th cong 2d sess the legislative_history further indicates that congress believed that reits should have a safe_harbor within which they can modify the portfolio of their assets without the possibility that a tax would be imposed equal to the entire amount of the appreciation in those assets and that the restrictions on the availability of the safe_harbor would prevent reits from using the safe_harbor to permit them to engage in an active trade_or_business such as the development and subdivision of land s rep no 95th cong 2d sess taxpayer’s proposed transaction appears to be consistent with the congressional intent of allowing reits to modify their portfolios without incurring a prohibitive tax accordingly if the proposed transaction satisfies the requirements of sec_1031 and the regulations thereunder it will not be treated as a sale for purposes of the prohibited_transaction safe_harbor rules under sec_857 the receipt of boot in an otherwise qualifying like-kind_exchange under sec_1031 does not affect the treatment of the property in the exchange however a taxpayer receiving boot as part of the exchange transaction will recognize gain if any to the extent of the fair_market_value of the boot received the receipt of boot in a like-kind_exchange by a reit does not convert the exchange into a sale for purposes of the prohibited_transaction rules under sec_857 however to the extent that gain is recognized by a reit on boot received as part of a like-kind_exchange transaction that portion of the transaction may be treated as a sale for purposes of sec_857 accordingly to the extent that taxpayer receives boot in the proposed transaction only the same proportion of the adjusted_basis of the relinquished_property as the boot bears to the total consideration received will be used for calculating the percent rule in sec_857 plr-126649-06 no opinion is expressed or implied with regard to whether taxpayer qualifies as a reit under subchapter_m in addition no opinion is expressed or implied as to whether sec_1031 applies to the proposed transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yourswilliam e coppersmith chief branch office of associate chief_counsel financial institutions products
